ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Robert T. DeFrancesch, and the Office of Disciplinary Counsel,
IT IS ORDERED that Robert T. De-Francesch, Louisiana Bar Roll number 4802, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Jeannette Theriot Knoll
Justice, Supreme Court of Louisiana